380 So. 2d 67 (1980)
STATE of Louisiana
v.
Sidney DELOCH.
No. 65594.
Supreme Court of Louisiana.
February 6, 1980.
*68 C. Jerome D'Aquila, Chief Indigent Defender, 18th Judicial Dist. Court, New Roads, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Samuel C. Cashio, Dist. Atty., Houston C. Gascon, III, First Asst. Dist. Atty., for plaintiff-appellee.
PER CURIAM.
On March 19, 1979, the Iberville Parish Grand Jury indicted defendant Sidney Deloch for the crime of aggravated rape, La. R.S. 14:42. A three day trial before a twelve person jury resulted in a guilty verdict. Thereafter, the court sentenced defendant to serve life imprisonment at hard labor without benefit of parole. On appeal he urges two of the three assignments of error filed below.[*]
With regard to assignment of error number one, the record of the juror's responses on the whole supports the court's conclusion that she could serve fairly and impartially. Cf., State v. Carthan, 377 So. 2d 308 (La.1979).
The issue of whether defendant was denied effective assistance of counsel is more properly raised in this case by application for a writ of habeas corpus in the district court, where a full evidentiary hearing may be conducted if warranted. See State v. Malveaux, 371 So. 2d 820 (La.1979); State v. Smith, 369 So. 2d 136 (La.1979).
Finding no reversible error on the record before us, we affirm defendant's conviction and sentence.
NOTES
[*]  An assignment of error not briefed or argued is considered abandoned. State v. Williams, 366 So. 2d 1365 (La.1978).